Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated April 29, 2013, with respect to the consolidated financial statements and schedule in the Annual Report of China Finance Online Co. Limited, its subsidiaries, its variable interest entities ("VIEs") and its VIEs' subsidiaries on Form 20-F for the year ended December 31, 2012.We hereby consent to the incorporation by reference of said report in the Registration Statements of China Finance Online Co. Limited, its subsidiaries, its variable interest entities ("VIEs") and its VIEs' subsidiaries on Forms S-8 (File No. 333-157670, No.333-139192, and No 333-123802) and Form S-8/A (File No. 333-139192). /s/Grant Thornton Beijing, People’s Republic of China April 29, 2013
